DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 & 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuki (JP2017097999, see Machine Translation for citations) in view of Kishimoto (US20170077502).
Regarding Claim 1, Kazuki discloses a positive electrode for a secondary battery (positive electrode-40, [006]), comprising:
A positive electrode current collector (positive electrode current collector-41, [0026]), a positive electrode active material layer disposed on a surface of the positive electrode current collector (positive electrode active material-42 disposed on current collector-41, Fig. 3, [0026]), and a first film having lithium-ion permeability (first coating-44 acts as film with lithium-ion permeability, [0032-0033], [0036], [0040]),
Wherein the first film contains a lithium-ion permeably oxide X represented by LixM1Oy (0.5 ≤ x < 4, 1 ≤ y < 6), (metal oxide in first film can be LiAlO4, Li4/5TiO12/5, LiSiO4 can be used, [0038]), where M1 is at least one selected from the group consisting of B, Al, Si, P, S, Ti, V, Zr, Nb, Ta (M1 can be Al, Si, Ti).
wherein the first film covers at least part of a surface of the positive electrode active material layer, and partially covers, and is in direct contact with the surface of the positive electrode current collector (Fig. 3, first coating-44 which acts as first film covers the surface of the positive electrode active material-42 and is in direct connect with positive electrode current collector-41, [0026], first coating film covers entire surface of the positive electrode, [0014]).
	Kazuki is silent to the use of a fluorine-containing compound Y, where the compound Y contains a bond between a metal element M2 and a fluorine element.
	Kishimoto discloses a coating film placed on a positive electrode in a secondary battery ([0012]). Kishimoto further discloses that the coating film contains LiF (amorphous lithium fluorine can be used in coating film, [0012], LiF used in coating film, Example 1, [0068]). Kishimoto teaches that the coating film has higher lithium ion conductivity ([0012]).
	Therefore, it would be obvious to one of ordinary skill in the art to modify the lithium ion permeable first film of Liao with the teachings of Kishimoto to include a fluorine containing compound Y where the compound Y is lithium. This modified first film would have the expected result of improved lithium ion conductivity. 
	Regarding Claim 2, Kazuki in view of Kishimoto discloses the limitations as set forth above. Kazuki does not disclose directly that LixSiOy (2 ≤ x < 4, 3 ≤ y < 4) but Kazuki does disclose that an oxide of SiO2 can be used ([0036]), and also discloses that LiSiO4 can be used as an oxide containing Li ([0038]). Thus, Kazuki teaches that a lithium metal oxide can be used, and that SiO2 is a metal oxide that can be used. 
	Therefore, it would be obvious to one of ordinary skill in the art using the disclousure of Kazuki to have an oxide X and LixSiOy that fits the formula of claim 2. 
	Regarding Claim 3, Kazuki in view of Kishimoto discloses the limitations as set forth above. Kazuki in view of Kishimoto discloses the use of LiF for use in the lithium-ion permeable first film.
	Regarding Claim 4, Kazuki in view of Kishimoto discloses the limitations as set forth above. Kazuki further discloses wherein the positive electrode active material can be LiNi0.5Mn1.5O4 ([0030]).
	Regarding Claim 6, Kazuki in view of Kishimoto discloses the limitations as set forth above. Kazuki further discloses wherein the positive electrode for a secondary battery according to claim 1, wherein the positive electrode active material layer contains positive electrode active material particles and a binder (positive active material, conductive material, and binder in positive electrode, [0043], [0059], [0082]), and the first film partially covers a surface of the binder (it is the examiner’s position that the first film partially cover a surface of the binder as the binder is part of the positive active material-42, Fig. 3, and therefore partially covers the surface of the binder).
	Regarding Claim 7, Kazuki in view of Kishimoto discloses the limitations as set forth above. Kazuki further discloses wherein the positive electrode comprises a region where the first film is not present at an adhesion interface between the positive electrode active material and the binder (it is the examiner’s position that because the binder is mixed in with the positive active material -42, and as the first film-44 is placed over the active material-42, it would be obvious to one of ordinary skill to place the first film where it is not present at an adhesion interface between the positive electrode active material particles and the binder).
	Regarding Claim 8, Kazuki in view of Kishimoto discloses the limitations as set forth above. Kazuki further discloses wherein the positive electrode comprises a region where the first film is not present at a contact interface between the positive electrode active material particles and the positive electrode current collector (Fig. 3, shows region where first coating layer-44 is not present on interface between positive electrode active material-42, and current collector-41, [0026]).
	Regarding Claim 9, Kazuki in view of Kishimoto discloses the limitations as set forth above. Kazuki further discloses a secondary battery, comprising the positive electrode for a secondary battery according to Claim 1, a negative electrode (negative electrode-50, [006]), and a lithium ion-conducting electrolyte (electrolyte solution, [0040], lithium ion conductive, [0079]).
	Regarding Claim 10, Kazuki in view of Kishimoto discloses the limitations as set forth above. Kazuki further discloses wherein the negative electrode includes a negative current collector (negative electrode current collector-51, [0026]), a negative active material layer disposed on a surface of the negative electrode current collector (negative active material-52, [0026], Fig. 3), and a second film having lithium-ion permeability (second coating-53 acts as second film having lithium-ion permeability), and 
	The second film contains the oxide X (metal oxide in second film can be LiAlO4, Li4/5TiO12/5, LiSiO4 can be used, [0038]), covers at least part of a surface of the negative electrode active material layer, and partially covers the surface of the negative electrode current collector (Fig. 3, second coating-53 which acts as second film covers the surface of the negative electrode active material-52 and is in direct connect with negative electrode current collector-51, [0026], second coating film covers entire surface of the negative electrode, [0014]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuki (JP2017097999, see Machine Translation for citations) in view of Kishimoto (US20170077502) further in view of Liao (US20160072132).
Regarding Claim 5, Kazuki in view of Kishimoto discloses the limitations as set forth above.
Kazuki does disclose the use of lithium silicates in the first film ([0038]). Kazuki is silent to the use of nitrogen in the first film.
Liao discloses that a lithium-ion permeable conductive layer that can include a combination of lithium nitrides and lithium phosphates and lithium silicates ([0095]). Liao teaches that this lithium-ion permeable conductive layer combination allows for a protective structure to be made ([0094]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the first film of Kazuki with the teachings of Liao to have nitrogen in the first film. This modified film would yield the expected results of having a first film with enhanced protective capabilities. 
Response to Arguments
Applicant’s arguments in view of the amendments, see Claims, filed July 25th, 2022, with respect to the rejection(s) of claim(s) 1, and its dependents, 2-10, under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kazuki in view of Kishimoto under 35 USC 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728